Title: To Benjamin Franklin from Joachim Reallon, 26 May 1780
From: Reallon, Joachim
To: Franklin, Benjamin



Sir
St. Jean de luz 26 May 1780
I hope your Exelency will Excuse me if I take the Leberty of writting you this few Lines for to Lett you Know that I agreed with Richard Graham & Compy. to take the Commander of the Sloop Canister from Dunfrise potomack river in virginia For a Voyage to France, which I have had the misfortune to be taken and Carried to England and from there Exchangéd, and as I made an agrément with the Said graham & Compy that if in Case that I Should be taken they were to pay me the sum of twenty pound sterling, and as I am not acquainted with any Body I hope your Exelency will Introduce me, How to have the Said Sum of twenty pound therefore, I Sent you a Copy, of my agrement if you want the original I Shall Send you. Expecting from you this favour with an answer. I am with respect Sir Your most humble and obt. servant
JOACHIM Reallon
  Copy of my agrement.




Sir
Dunfrise October 21. 1778.
Please to pay Joachim reallon twenty pound sterling on account of Sir Your most Humble servant
Richard GRAHAM & Compy

To David francks Esqre. agent of British prisonners New YorkTo the Honorable Dr. Frankling

 
Notation: Joachim Reallon. Dunfrise Oct. 21. 1778
